                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                           NO. 4:95-CR-41-3H


UNITED STATES OF AMERICA,          )
                                   )
                                   )
                                   )
     v.                            )
                                   )
                                                     ORDER
                                   )
BRIAN DAVID LINTON,                )
                                   )
     Defendant.                    )
                                   )



     This matter is before the court on defendant’s motion for a

sentence reduction under Section 404 of the First Step Act. [DE

#1048 and #1066].     The court appointed counsel to represent him

under this district’s Standing Order on June 4, 2020 [DE #1053].

Counsel then filed a motion on behalf of defendant [DE #1066] to

which the government responded in opposition [DE #1071]. Defendant

has replied [DE #1075].    Probation has filed a modification to the

Presentence Investigation Report [DE #1076].

     On June 12, 1996, defendant pled guilty, pursuant to a written

memorandum of plea agreement, to Count One of the Third Superseding

Indictment,    charging   him   with   a   RICO   violation,   18     U.S.C.




      Case 4:95-cr-00041-H Document 1130 Filed 06/17/21 Page 1 of 7
§ 1962(c). 1    In the plea agreement, he acknowledged participating

in “at least two underlying acts,” but the plea agreement did not

specify which acts.       On March 17, 1997, the undersigned sentenced

him to a mandatory guideline sentence of life imprisonment.                 Mr.

Linton is now 53 years old, and has served more than 25 years,

having been in custody continuously since February 14, 1995.

      The First Step Act of 2018 (“First Step Act”) makes certain

provisions     of   the   Fair    Sentencing    Act   of   2010   retroactively

applicable to defendants sentenced prior to its enactment. Pub. L.

No. 115-391, § 404, 132 Stat. 5194, 5222. Section 404 of the First

Step Act provides that “[a] court that imposed a sentence for

[certain offenses involving cocaine base] may ... impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010

...   were     in   effect   at    the   time   the    covered    offense   was

committed.” Id. § 404(b).

      The court finds defendant is eligible for relief under Section

404 of the First Step Act.            The court finds RICO is a covered

offense because one of the underlying acts involved trafficking in

cocaine base, a statutory section the penalties for which were

modified by the First Step Act. See United States v. Maupin, (Case

No. 19-6817) (August 29, 2019) (at *9) (in its Motion for Remand,



1 In the government’s response to defendant’s motion, it notes that defendant
also pled guilty to counts five and nine, but the court records reflect he
only pled guilty to count one.

                                         2

        Case 4:95-cr-00041-H Document 1130 Filed 06/17/21 Page 2 of 7
the United States conceded to the Fourth Circuit Court of Appeals

that RICO violations are a covered offense under Section 404 of

the First Step Act).      Second, his offense was committed before

August 3, 2010. Third, he was neither sentenced nor resentenced

under Sections 2 or 3 of the Fair Sentencing Act of 2010. Finally,

defendant has not had a previous motion under Section 404 denied

after a complete review on the merits. See First Step Act § 404(a)-

(c); United States v. Wirsing, 943 F.3d 175, 185-86 (4th Cir. 2019)

(analyzing eligibility requirements under Section 404 and stating

that “[t]here is no indication that Congress intended a complicated

and eligibility-limiting determination at the “covered offense”

stage of the analysis”); United States v. Gravatt, 953 F.3d 258,

264 (4th Cir. 2020)(holding that a person convicted of both covered

and non-covered offenses was eligible for relief under the First

Step Act). Therefore, he is eligible for consideration of a reduced

sentence.

     In imposing a sentence under section 404, the Fourth

Circuit has articulated the following requirements:


     First, district courts must accurately recalculate the
     Guidelines sentence range. Compare Chambers, 956 F.3d at
     672, with Dillon, 560 U.S. at 821, 130 S. Ct. 2683
     (holding that a district court may only “substitute the
     amended Guideline range” in § 3582(c)(2) proceedings).
     Second,     and    relatedly,   district     courts    must
     correct original Guidelines errors and apply intervening
     case    law     made   retroactive   to    the     original
     sentence. Compare Chambers,      956    F.3d     at    672–
     74, with Dillon, 560 U.S. at 831, 130 S. Ct. 2683

                                   3

      Case 4:95-cr-00041-H Document 1130 Filed 06/17/21 Page 3 of 7
     (holding that district courts lack the discretion to
     correct errors unaffected by a Guidelines amendment).
     Third, the court must consider the § 3553(a) factors to
     determine what sentence is appropriate. See Chambers,
     956   F.3d  at   674.   Unlike   sentence   modification
     proceedings under § 3582(c)(2)—which limit use of the §
     3553(a) factors to determining simply whether to reduce
     a sentence to within a predetermined range—we permit
     courts   to  use   the §   3553(a)    factors   to  more
     comprehensively   shape    sentencing    decisions   and
     even depart    downward from    the     new   Guidelines
     range. Compare id., with Dillon, 560 U.S. at 830, 130 S.
     Ct.                                                2683.

United States v. Collington, 995 F.3d 347, 355 (4th Cir. 2021).

     In this matter, United States Probation provided to the court

and the parties a Modified Presentence Report.          The Report notes

that while defendant is eligible for consideration for relief since

once of the underlying acts of the RICO conviction was a crack

cocaine conspiracy, the statutory penalties and guideline range

are unaffected.     The parties did not object to this guideline

calculation.     However, the court notes that while the guideline

range may remain life imprisonment, the guideline range is no

longer mandatory on this court.         This Court may still exercise its

discretion and impose a reduction in the form of a variance in a

First Step case. See United States v. Chambers, 956 F. 3d 667, 674

(4th Cir. 2020) (stating that “court[s] may vary from the Guidelines

and... consider post-sentencing conduct.”)


     This court will take into account the § 3553(a) factors, to

include (A) defendant’s culpability in the offense and the need

to   avoid     unwarranted   disparities;      (B)   his    history    and

                                    4

       Case 4:95-cr-00041-H Document 1130 Filed 06/17/21 Page 4 of 7
characteristics,      post-sentencing    conduct,     work   history,      and

educational courses and the like; and (C) lowered risk for

recidivism; See, e.g., United States v. Chambers, 956 F.3d 667,

674 (4th Cir. 2020) (quoting Pepper v. United States, 562 U.S.

476, 491 (2011)) (holding that 18 U.S.C. § 3553(a) factors apply

in a First Step Act § 404(b) resentencing); see also United States

v. Martin, 916 F.3d at 389, 398 (4th Cir. 2019), and United States

v. McDonald, 986 F.3d 402, 412 (4th Cir. 2021) (where substantial

mitigating      rehabilitation    evidence    is    introduced     and     not

available at the initial sentencing hearing, a court must weigh

that conduct and, if in its discretion the court still believes

that positive trajectory deserves           no rehabilitation, it shall

provide an individualized explanation for its decision).

      Turning to the § 3553(a) factors, including post-sentencing

conduct, Mr. Linton is now 53 years old.           He has two children who

grew up while he was in custody.         He is now a grandfather to six

grandchildren.     He maintains contact with his mother who resides

in Maryland.

      During his incarceration, Linton has worked in the kitchen

and loved it.     He has served as butcher, and ordered all the food

and maintained a budget for approximately 1600 people.                 Further,

he   examined   and   processed   payroll    for   more   than   200   kitchen

workers.   He worked 16 hours a day—3:30am to 6:30pm every day for



                                     5

        Case 4:95-cr-00041-H Document 1130 Filed 06/17/21 Page 5 of 7
a long time, and recently made a shift change where he works as

the morning cook.     He loves doing his job.

     He is an avid reader, reading books and magazines as well as

the newspaper daily.      He is very handy and often fixes items.        He

has matured significantly over the last 25 years, learning humility

and patience and the importance of family.

     The court notes that several of defendant’s co-defendants

with similar or more severe culpability have already been released.

Mr. Linton was involved in the conspiracy from August 1993 to

February 1995, when he surrendered himself to authorities.               Mr.

Linton pled guilty, saving the government the burden of trial.

                                CONCLUSION




     The court finds that defendant is eligible for a sentence

reduction, and based on the § 3553(a) factors and his post-

sentencing conduct, defendant’s motion [DE #1048 and #1066] is

hereby granted.     The Court finds the guideline range remains at

life.    However, based on the § 3553(a) factors and the post-

sentencing    conduct   noted    above,   the   court   varies    from   the

guidelines and hereby sentences defendant to a term of 360 months’

                                     6

        Case 4:95-cr-00041-H Document 1130 Filed 06/17/21 Page 6 of 7
imprisonment.     An amended judgment will be filed along with this

order.

     This 17th
          ____ day of June 2021.



                              __________________________________
                              Malcolm J. Howard
                              Senior United States District Judge

At Greenville, NC
#26




                                      7

         Case 4:95-cr-00041-H Document 1130 Filed 06/17/21 Page 7 of 7
